Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

WHEREAS, William D. Muir, Jr. (“Employee”) is employed by Jabil Inc. (“Jabil”),
but wishes to end that employment, and Employee and Jabil wish to set forth the
terms of their future relationship in this agreement (“Agreement”) and to
resolve disputes (if any) between them; and

WHEREAS, Employee and Jabil agree that Employee’s last day of employment will be
December 31, 2017 (provided that his last day of active on-site employment will
be June 30, 2017), unless his employment terminates earlier than December 31,
2017 due to his death, Disability or termination of employment by Jabil for
“Cause”;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, Employee
and Jabil agree as follows:

 

1. Employee’s Separation and Future Relationship.

 

  A. Employee will voluntarily resign and his employment by Jabil will end
effective as of the close of business on December 31, 2017, unless his
employment terminates earlier due to his death, Disability (as such term is
defined in the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan) or
termination of employment by Jabil for “Cause” (as such term is defined in the
Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan). “Separation Date”
means Employee’s last day of employment by Jabil.

 

  B. If Employee continues in employment until December 31, 2017, Employee will
sign and deliver (not later than January 8, 2018) (i) a formal letter of
resignation, including resignation from his corporate officer and director
positions, if any; and (ii) a general release and covenant not to sue
substantially in the form attached hereto as Attachment A, which general release
and covenant not to sue shall be included in and form a part of this Agreement.

 

  C. During the period from July 1, 2017 to the Separation Date, Employee agrees
that he will make himself available at reasonable times to assist Jabil in any
transition issues arising from his separation. To the extent that a substantial
amount of availability is required, or in person meetings involving any travel
expenses may be needed, the same shall be done upon mutual agreement of the
parties as to said meetings and the reimbursement of reasonable expenses.

 

  D. Except as otherwise provided in paragraphs 8(A) and 8(E), Employee agrees
to continue to be bound by, and that he will abide by, the Jabil “Commitment of
Confidentiality” that he signed.

 

  E. Employee understands and agrees that (a) the federal “insider trading”
securities laws continue to apply to Employee notwithstanding his separation of
employment from Jabil; (b) Jabil’s Insider Trading Policy prohibits Employee
from trading in Jabil securities while in possession of material nonpublic
information concerning Jabil; and (c) the prohibition against such trading
continues to apply to Employee after leaving Jabil. Therefore, Employee agrees
to abide by the Jabil trading windows even after leaving Jabil until such time
as the insider information Employee possessed, if any, becomes public.

 

  F.

Employee agrees that, not later than the Separation Date, he will give to Jabil
all property (other than his current business cell phone) in his possession,
custody or control which he obtained from Jabil or from any of its
customers/potential customers, vendors/potential vendors, merger/acquisition
candidates, employees, contractors or consultants including but not limited to
the originals and all copies of any documents, files, data or information
(electronic or hard-copy),

 

1



--------------------------------------------------------------------------------

  access cards, credit cards, passwords and file-access methods/protocols,
computers/laptops/PDAs (including all software and peripherals), cell phones,
credit cards and stored documents/files/information (all documents, files and
information having been returned unaltered and unencrypted). Employee may retain
his cell phone and cell phone number from and after his Separation Date provided
Employee arranges not later than 30 days after the Separation Date to obtain a
personal mobile phone service contract at Employee’s expense.

 

  G. Employee understands that Jabil will (a) abide by the terms of the award
agreements (the “Award Agreements”) for his equity and equity-based awards, and
(b) consider and treat Employee in a manner consistent with other direct reports
to Jabil’s CEO in regards to any performance-based equity awards.

 

2. Jabil’s Obligations to Employee.

 

  A. Jabil will pay or provide to Employee the following:

 

  i. employee’s salary through the Separation Date;

 

  ii. subject to the applicable performance metrics being met, Employee’s annual
cash incentive under Jabil’s Short Term Incentive Plan for fiscal year 2017
payable at such time and calculated in accordance with the terms of such plan,
and Employee will be considered and treated in a manner consistent with other
direct reports to Jabil’s CEO in respect of the annual cash incentive under
Jabil’s Short Term Incentive Plan for fiscal year 2017.

 

  iii. subject to and contingent upon Employee’s continuing in employment until
December 31, 2017 and his signing and not revoking this Agreement and Attachment
A, a cash amount equal to $2,240,000, payable in eight equal quarterly
installments of $280,000 each, commencing with the first installment payable on
January 15, 2018, the second, third and fourth installments on March 14, 2018,
July 2, 2018, and September 30, 2018, respectively, and the remaining
installments payable in the last month of each calendar quarter thereafter until
the last installment is paid in September 2019.

 

  iv. the balance (if any) in Jabil’s Employee Stock Purchase Plan as of the
Separation Date, according to such plan’s terms and conditions;

 

  v. the balance (if any) in Jabil’s Non-Qualified Deferred Compensation Plan,
according to such plan’s terms and conditions;

 

  vi. the opportunity to leave his existing account balance (if any) in Jabil’s
401(k) plan after the Separation Date or to elect the timing of distribution
after the Separation Date of Employee’s existing account balance (if any) in
Jabil’s 401(k) plan, according to the terms and conditions of such plan; Jabil
will not make any further contribution to Employee’s 401(k) account after the
Separation Date and Employee remains responsible for repayment of any loans from
his 401(k) account (if any); and

 

  vii. the papers necessary for Employee to elect continuation of any group
medical insurance coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act and the terms and conditions of Jabil’s medical plan,
provided that, subject to and contingent upon Employee’s continuing in
employment until the Separation Date, such coverage, if elected, will be
subsidized by Jabil for 18 months or, if earlier, until Employee becomes covered
by the group health coverage of a successor employer. The papers will be issued
to Employee promptly after the Separation Date.

 

2



--------------------------------------------------------------------------------

  B. Employee understands and agrees that the monies and benefits described in
this paragraph are the sole financial obligations of Jabil to Employee under
this Agreement arising from Employee’s employment by Jabil or the end of that
employment.

 

  C. The payment of any monies or benefits pursuant to the terms of this
Agreement will be subject to deductions and withholdings required by law.
Employee agrees that he is solely responsible for, and will pay, all taxes,
contributions or other payments to any taxing authorities which arise from
Employee’s receipt of monies or benefits under this Agreement.

 

  D. In the event that Employee is involuntarily terminated by Jabil earlier
than December 31, 2017 for any reason other than due to his death, Disability or
for Cause, Jabil agrees that for all purposes of this Agreement, Employee’s last
day of employment will be deemed to be December 31, 2017.

 

  E. Employee’s entitlement to the payments and benefits described in paragraph
2(A) shall survive Employee’s death and Jabil will remain liable to pay and/or
provide the same to Employee’s designated beneficiary or, if none, to Employee’s
estate.

 

3. Release.

 

  A. In exchange for the benefits given by Jabil to Employee under this
Agreement, for which Employee is not otherwise entitled, Employee agrees, on his
own behalf and on behalf of any other person entitled to make a claim on his
behalf or through him, that Employee hereby freely, finally, fully and forever
releases and discharges Jabil (as defined below) from any and all claims and
causes of action of any kind or nature that Employee once had or now has against
Jabil, including all claims arising out of his employment or end of employment
with Jabil, whether such claims are now known or unknown to Employee (“Released
Claims”). Released Claims do not include (i) any claims arising from events
occurring after Employee signs this Agreement, including any claims for
indemnification related to Employee’s service as an officer of Jabil (including
for the avoidance of doubt, any applicable director and officer insurance
policies and any Indemnification Agreement entered into between Jabil and
Employee); (ii) any claims which by law may not be released by Employee,
including claims challenging the validity of this Agreement under the ADEA and
the OWBPA (as such terms are defined below); (iii) any claims of Employee for
vested benefits under Jabil’s employee benefit plans; (iv) any claims relating
to the consideration for this release; and (v) any claims related to Jabil’s
performance of this Agreement, any claims relating to benefits payable under the
Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan that may vest prior to
the Separation Date or any claims under Jabil’s Short Term Incentive Plan for
fiscal year 2017 that may vest prior to the Separation Date. This paragraph
shall operate as a general release and covenant not to sue to the maximum extent
permitted by law. Nothing in this release generally prevents Employee from
filing a charge or complaint with or participating in an investigation or
proceeding conducted by the National Labor Relations Board. In addition, nothing
in this release generally prevents Employee from filing a charge or complaint
with or participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or any other federal, state or local agency
charged with the enforcement of any employment laws, although by signing this
release Employee is waiving his right to individual relief based on claims
asserted in such a charge or complaint, except where such a waiver is
prohibited.

 

3



--------------------------------------------------------------------------------

  B. Employee realizes that there are many laws and regulations relating to
employment, including Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act of
1990, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act; the Americans with Disabilities Act; the Family
and Medical Leave Act; the Lilly Ledbetter Fair Pay Act of 2009; the National
Labor Relations Act; Executive Order 11246; the Florida Civil Human Rights Act,
as amended; the Florida Wage Discrimination Law and Wage Payment Law, as
amended; the Florida Whistleblower Protection Act, as amended; and various other
federal, state and local constitutions, statutes, ordinances, human
rights/discrimination/retaliation/wage laws, and common laws (including the laws
of contract and negligence). Employee intends to fully and finally release Jabil
from any and all Released Claims arising under such laws which Employee has or
may have arising from events occurring prior to the date on which Employee signs
this Agreement.

 

  C. As used in this Agreement, the term “Jabil” shall mean Jabil Inc. and its
current or future parents, subsidiaries and affiliated organizations and its or
their respective current or future: (i) pension, profit-sharing, savings,
health, and other employee benefit plans of any nature as well as the plans’
respective trustees, insurers and administrators; (ii) directors, officers,
employees, agents, attorneys, representatives and shareholders; and
(iii) successors and assigns as well as the heirs, personal representatives,
successors and assigns of the persons or entities described in this Agreement.

 

4. Waiver of Recovery.

 

  A. Employee waives his right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on his behalf arising
out of or related to his employment with and/or separation from employment with
Jabil. Employee affirmatively states that to his knowledge, Jabil is in
compliance with all laws and regulations, and Employee agrees that he will not
take a contrary position. Should Employee take a contrary position, Employee
understands and agrees that any sum of money he receives as a consequence will
be immediately due and payable to Jabil.

 

5. No Claims.

 

  A. Employee acknowledges that he has not suffered any on-the-job injury for
which he has not already filed a claim and that he has no pending claims against
Jabil, except as may be listed herein. Employee acknowledges and agrees that he
has been paid all wages earned through the date hereof.

 

6. Employee’s Informed, Voluntary Signature.

 

  A. Employee agrees that he has had a full and fair opportunity to review this
“Agreement and General Release” and signs this Agreement knowingly, voluntarily
and without duress or coercion. Further, in executing this Agreement, Employee
agrees that he has not relied on any representation or statement not set forth
in this Agreement and its attachments.

 

  B.

Employee acknowledges receipt of the Group Data Report attached hereto as
Attachment B and agrees that he was given an opportunity to consider this
“Agreement and General Release” and its attachment (if any) for forty-five
(45) days before signing it. If he has signed it sooner than forty-five
(45) days

 

4



--------------------------------------------------------------------------------

  after receiving it, Employee agrees that he has done so voluntarily and waived
the opportunity to review it for that entire period. Jabil advises Employee to
consult an attorney before signing this Agreement.

 

  C. Federal law requires that (i) this Agreement be revocable by Employee for
seven (7) days following his execution of it and (ii) this Agreement is not
effective or enforceable until the seven-day period expires and Employee has not
revoked it. If Employee wishes to revoke this Agreement, he must send a written
notice of revocation to the General Counsel of Jabil (Bobby Katz), in St.
Petersburg, Florida, so that it is received not later than the close of business
on the seventh day after Employee signed the Agreement. If Employee chooses to
revoke this Agreement during the seven-day revocation period, his revocation
will only apply to his release of claims under the ADEA and the OWBPA. All other
items contained in the release in paragraph 3 will remain effective, and
Employee shall only be entitled to receive the benefits described in clauses
(i), (ii), (iv), (v), (vi), and (vii) (including the employer subsidy of 18
months of COBRA coverage) of paragraph 2(A) above.

 

7. Employee’s Restrictive Covenants.

 

  A. Jabil and Employee agree that, due to Jabil’s efforts, Jabil is the owner
of numerous trade secrets and the possessor of highly-sensitive business
information about its finances, operations, business development/acquisition
methods and strategies, customers (and potential customers), vendors (and
potential vendors), employees, contractors and consultants and other matters
that could be very valuable to Jabil’s competitors. Employee is in possession of
such sensitive information acquired during his Jabil employment and, further, he
has developed valuable contacts and relationships with Jabil customers (and
potential customers), vendors (and potential vendors), employees, contractors
and consultants. Therefore, commencing on the Separation Date and continuing
until December 31, 2019, Employee and Jabil agree that Employee will not,
without the prior written consent of Jabil:

 

  i. be employed by or be engaged as a consultant or contractor to, or sit on
the board of directors of (a) Benchmark Electronics, Inc.; Celestica, Inc.;
Flextronics International Ltd.; Foxconn/Hon Hai Precision Industry Company,
Ltd.; Plexus Corp., Sanmina-SCI, Wistron Corporation or any of their current or
future parents, subsidiaries, divisions, or direct or indirect affiliates
(“affiliates” to include any entity in which the named entity has or from time
to time may have a majority equity interest), or (b) such other business which
has one of its principal lines of business engaged in, or, in connection with
your proposed employment or engagement intends to establish one of its a
principal lines of business in, providing manufacturers with 3D printing
manufacturing solutions and services, including without limitation development
of software, materials or equipment solutions or services,

 

  ii. be engaged in any manner whatsoever in developing, designing,
distributing, servicing, marketing or selling software as a service (SaaS) for
procurement–related activities;

 

  iii. persuade or attempt to persuade any person or entity that has a business
relationship with Jabil to not do business with or cease doing business with
Jabil, to reduce the amount of business historically done with Jabil or to
otherwise alter the actual business relationship with Jabil; or

 

  iv. solicit any Jabil employee to end or modify his/her relationship with
Jabil for the purpose of employment outside of Jabil.

 

5



--------------------------------------------------------------------------------

  B. The restrictive covenants contained in the preceding paragraph 7(A) shall
be construed as agreements and as independent covenants. The existence of any
cause of action by Employee against Jabil shall not constitute a defense to
Jabil’s enforcement of the restrictive covenants.

 

  C. Jabil and Employee agree that, if any portion of this paragraph 7 is held
to be unreasonable, arbitrary, or against public policy by any court or
tribunal, or if the applicable law on which such covenant is founded is changed
in any manner as to limit the enforceability of this paragraph, the paragraph
shall be enforced against Employee for a shorter period of time or in a smaller
geographic area or otherwise as is determined by the tribunal to be reasonable,
non-arbitrary and not against public policy.

 

  D. Except as otherwise required by law, Employee shall forfeit any amount
described in clause (iii) of paragraph 2(A) above in excess of $10,000 if he
breaches any of the restrictive covenants contained in paragraph 7(A), and
Employee shall repay such forfeited amounts to Jabil within 30 days of the
breach. Jabil shall provide Employee with written notice of any breach of
paragraph 7(A) to Employee’s last known address on file describing such breach.
If Jabil shall make application to a court of competent jurisdiction for
injunctive relief to enforce this paragraph, then and in that event the period
of time for the application of the restrictive covenant shall be tolled for a
period commencing with Employee’s act which creates the claim for injunctive
relief and terminating with the date of final adjudication of the petition for
injunctive relief, if granted.

 

  E. Employee agrees that he will notify any future employers of his
confidentiality and non-solicitation obligations to Jabil under this Agreement.

 

8. Employee’s Confidentiality Covenants.

 

  A. Employee agrees that, unless compelled by subpoena, Employee will not at
any time use or talk about, write about, disclose in any manner or publicize
either (i) Jabil’s business, operations or employment data, policies or
practices; or (ii) the proprietary or trade secret or confidential information
of Jabil or of its customers, vendors, merger/acquisition candidates, employees,
contractors or consultants. Further, Employee agrees that he has not and will
not engage in any conduct that disparages Jabil or its current or former
officers or directors (or that disparages its current or former employees with
respect to matters related to Jabil, Jabil’s business or such employees’
performance of services for Jabil) orally, in writing or in any other manner
(such as through the use of emails, blogs, photographs, social media (Facebook;
Twitter, etc.) or any other electronic or web-based media), and that he will not
make negative statements or comments in any form, manner or medium about Jabil
or its current or former officers or directors (or about its current or former
employees with respect to matters related to Jabil, Jabil’s business or such
employees’ performance of services for Jabil) or about his employment by, or the
end of employment with, Jabil. At Employee’s request, Jabil will provide a
letter of reference.

 

  B. If Employee is subpoenaed or is required to testify about Jabil or his
employment by Jabil, he agrees to contact Jabil’s General Counsel (currently,
Bobby Katz) about the subpoena/demand within 72 hours of receiving it or before
the date of the proposed testimony, whichever is earlier. Further, Employee
agrees to meet and cooperate with Jabil’s attorneys in preparation for such
testimony (and, of course, Employee is expected at all times to testify
truthfully). In the event Employee is subpoenaed or required to testify, Jabil
shall provide counsel for Employee, subject to Employee’s approval of said
counsel, and if such cooperation occurs after the Separation Date, all expenses
relating thereto including fees of $150.00 per hour.

 

6



--------------------------------------------------------------------------------

  C. Employee agrees that, if he receives an inquiry from any representative of
the media about Jabil, his employment by Jabil or the end of his Jabil
employment, Employee will not respond or will respond with “no comment, “and he
will also inform Jabil’s General Counsel (currently, Bobby Katz) about the
inquiry within 72 hours.

 

  D. Employee’s obligations under this paragraph are in addition to and not in
lieu of his obligations under any Jabil “Non-Disclosure Agreement” and/or
“Commitment of Confidentiality.”

 

  E. Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)),
Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law. Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If Employee files a lawsuit
or other action alleging retaliation by Jabil for reporting a suspected
violation of law, Employee may disclose the trade secret to his attorney and use
the trade secret in the court proceeding or other action, if Employee files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. This paragraph will govern to the extent
it may conflict with any other provision of this Agreement or under any Jabil
“Non-Disclosure Agreement” and/or “Commitment of Confidentiality.”

 

9. Conditions to Jabil’s Obligations.

 

  A. Jabil’s execution of this Agreement, and its performance of its obligations
under this Agreement, are specifically conditioned on Employee’s (a) execution,
delivery to Jabil and non-revocation of this Agreement and its attachments;
(b) satisfactory performance of all assigned material duties until the
Separation Date; and (c) compliance with the material terms of this Agreement
and any “Non-Disclosure Agreement” and/or “Commitment of Confidentiality.” For
purposes of clause (b) of the preceding sentence, “satisfactory performance”
means performance such that Employee would not be terminated by Jabil for
“Cause” (as such term is defined in the Jabil Circuit Inc. 2011 Stock Award and
Incentive Plan). Jabil shall provide Employee with written notice of any breach
of paragraph 7(A) to Employee’s last known address on file describing such
breach. If Employee asserts a claim against Jabil for breach of this Agreement
and after an initial judgment on the merits, Employee has not prevailed on any
material claim with respect to such dispute, Jabil will be relieved of its
obligations to pay any unpaid benefits under clause (iii) of paragraph 2(A) and
from its obligations to subsidize 18 months of COBRA coverage under clause
(vii) of paragraph 2(A), and to the extent that any such amounts have previously
been paid to Employee, Employee shall repay such amounts to Jabil within 30 days
of such initial judgment.

 

10. Miscellaneous.

 

  A. This Agreement shall be interpreted and enforced in accordance with the
laws of the United States and the State of Florida, other than its conflicts of
laws provisions. Any litigation between the parties must be brought in a court
having jurisdiction in Pinellas County, Florida, unless it is necessary for
Jabil to institute suit in another jurisdiction to obtain injunctive relief to
enforce the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

  B. This Agreement, the Award Agreements, the Indemnification Agreement between
Employee and Jabil, and the Jabil “Commitment of Confidentiality” that Employee
signed represent the sole and entire agreement between Employee and Jabil and
supersede any and all prior agreements, negotiations and discussions between
them with respect to Employee’s employment or the end of employment.

 

  C. If Jabil or Employee initiate proceedings for breach of this Agreement, the
prevailing party shall recover its or his attorneys’ fees and costs, including
such fees and costs on any enforcement or appeal proceedings irrespective of
which party initiates the appeal.

 

  D. If one or more paragraph(s) of this Agreement are ruled invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

  E. This Agreement may not be modified orally but only by writing signed by
both Employee and by Jabil Inc.

 

  F. This Agreement shall inure to the benefit of and shall be binding upon
Jabil, its successors and assigns. Employee’s obligations and duties hereunder
are personal and not assignable, but Jabil will have the right to assign its
rights and obligations under this Agreement to any Jabil affiliate or successor
of Jabil or to any purchaser(s) of their assets.

 

  G.

This Agreement and the monies and benefits provided hereunder are intended to
qualify for an exemption from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), where applicable, provided, however, that if this
Agreement and the monies and benefits provided hereunder are not so exempt, they
are intended to comply with Code Section 409A to the extent applicable thereto.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall be interpreted and construed consistent with this intent, provided that
Jabil shall not be required to assume any increased economic burden in
connection therewith. Although Jabil intends to administer this Agreement so
that it will comply with the requirements of Code Section 409A, Jabil does not
represent or warrant that this Agreement will comply with Code Section 409A or
any other provision of federal, state, or local law. Neither Jabil nor its
directors, officers, employees or advisers shall be liable to Employee (or any
other individual claiming a benefit through Employee) for any tax, interest, or
penalties Employee may owe as a result of monies or benefits paid under this
Agreement, and Jabil shall have no obligation to indemnify or otherwise protect
Employee from the obligation to pay any taxes pursuant to Code Section 409A,
except in the event that Employee’s obligation to pay taxes pursuant to Code
Section 409A results directly from a breach of the express terms of this
Agreement by Jabil. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to payment or reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for any other benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year of Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated by any lifetime
and other annual limits provided under Jabil’s group medical plans and
(iii) such payments shall be made on or before the last day of Employee’s
taxable year following the taxable year in which the expense was incurred. Each
separately identified amount and each installment payment to which Employee is
entitled to payment shall be deemed to be a separate payment for purposes of
Code Section 409A. No compensation or benefit that is subject to the
requirements of Code Section 409A and that is payable upon Employee’s
termination of employment shall be paid unless

 

8



--------------------------------------------------------------------------------

  Employee’s termination of employment constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h), and references in
this Agreement to “termination”, “termination of employment” or like terms shall
mean a “separation from service.” If Employee is deemed at the time of his
separation from service to be a “specified employee” for purposes of Code
Section 409(A)(a)(2)(B)(i), to the extent delayed commencement of any portion of
the compensation or benefits to which Employee is entitled under this Agreement
is required in order to avoid a prohibited distribution under Code Section
409A(a)(2)(B)(i) (any such delayed commencement, a “Payment Delay”), such
compensation or benefits shall be provided to Employee on the earlier to occur
of (1) the date that is six months and one day from the date of Employee’s
“separation from service” with Jabil or (2) Employee’s death. Upon the earlier
of such dates, all payments and benefits deferred pursuant to the Payment Delay
shall be paid in a lump sum to Employee, and any remaining compensation and
benefits due under this Agreement shall be paid or provided as otherwise set
forth herein. The determination of whether Employee is a “specified employee”
for purposes of Code Section 409A(a)(2)(B)(i) as of the time of his separation
from service shall be made by Jabil in accordance with the terms of Code Section
409A.

 

Date: June 9, 2017    

/s/ William D. Muir, Jr.

    William D. Muir, Jr.     Jabil Inc. Date: June 12, 2017     By:  

/s/ Robert L. Katz

      Name:   Robert L. Katz       Title:   Executive Vice President and General
Counsel

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

General Release and Covenant Not to Sue

WHEREAS, William D. Muir, Jr. (“Employee”) and Jabil Inc. (“Jabil”) have entered
into the Agreement and General Release (“Agreement and General Release”) dated
            , 2017; and

WHEREAS, Employee and Jabil wish to resolve disputes (if any) between them
pursuant to this General Release and Covenant Not to Sue Agreement
(“Agreement”);

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, Employee
and Jabil agree as follows:

 

1. Release.

 

  A. In exchange for the benefits given by Jabil to Employee under the
Separation Agreement for which Employee is not otherwise entitled (that is, the
benefits described in clause (iii) of paragraph 2(A) of the Separation Agreement
and the employer subsidy for 18 months of COBRA coverage under clause (vii) of
paragraph 2(A) of the Separation Agreement), Employee agrees, on his own behalf
and on behalf of any other person entitled to make a claim on his behalf or
through him, that Employee hereby freely, finally, fully and forever releases
and discharges Jabil (as defined below) from any and all claims and causes of
action of any kind or nature that Employee once had or now has against Jabil,
including all claims arising out of his employment or end of employment with
Jabil, whether such claims are now known or unknown to Employee (“Released
Claims”). Released Claims do not include (i) any claims arising from events
occurring after Employee signs this Agreement, including any claims for
indemnification related to Employee’s service as an officer of Jabil (including
for the avoidance of doubt, any applicable director and officer insurance
policies and any Indemnification Agreement entered into between Jabil and
Employee); (ii) any claims which by law may not be released by Employee,
including claims challenging the validity of this Agreement under the ADEA and
the OWBPA (as such terms are defined below); (iii) any claims of Employee for
vested benefits under Jabil’s employee benefit plans; (iv) any claims relating
to the consideration for this release; and (v) any claims related to Jabil’s
performance of the Agreement and General Release and this Agreement, any claims
relating to benefits payable under the Jabil Circuit, Inc. 2011 Stock Award and
Incentive Plan that may vest prior to the Separation Date or any claims under
Jabil’s Short Term Incentive Plan for fiscal year 2017 that may vest prior to
the Separation Date. This paragraph shall operate as a general release and
covenant not to sue to the maximum extent permitted by law. Nothing in this
release generally prevents Employee from filing a charge or complaint with or
participating in an investigation or proceeding conducted by the National Labor
Relations Board. In addition, nothing in this release generally prevents
Employee from filing a charge or complaint with or participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this release Employee is
waiving his right to individual relief based on claims asserted in such a charge
or complaint, except where such a waiver is prohibited.

 

10



--------------------------------------------------------------------------------

  B. Employee realizes that there are many laws and regulations relating to
employment, including Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act of
1990, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act; the Americans with Disabilities Act; the Family
and Medical Leave Act; the Lilly Ledbetter Fair Pay Act of 2009; the National
Labor Relations Act; Executive Order 11246; the Florida Civil Human Rights Act,
as amended; the Florida Wage Discrimination Law and Wage Payment Law, as
amended; the Florida Whistleblower Protection Act, as amended; and various other
federal, state and local constitutions, statutes, ordinances, human
rights/discrimination/retaliation/wage laws, and common laws (including the laws
of contract and negligence). Employee intends to fully and finally release Jabil
from any and all Released Claims arising under such laws which Employee has or
may have arising from events occurring prior to the date on which Employee signs
this Agreement.

 

  C. As used in this Agreement, the term “Jabil” shall mean Jabil Inc. and its
current or future parents, subsidiaries and affiliated organizations and its or
their respective current or future: (i) pension, profit-sharing, savings,
health, and other employee benefit plans of any nature as well as the plans’
respective trustees, insurers and administrators; (ii) directors, officers,
employees, agents, attorneys, representatives and shareholders; and
(iii) successors and assigns as well as the heirs, personal representatives,
successors and assigns of the persons or entities described in this release.

 

2. Waiver of Recovery.

 

  A. Employee waives his right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on his behalf arising
out of or related to his employment with and/or separation from employment with
Jabil. Employee affirmatively states that to his knowledge, Jabil is in
compliance with all laws and regulations, and Employee agrees that he will not
take a contrary position. Should Employee take a contrary position, Employee
understands and agrees that any sum of money he receives as a consequence will
be immediately due and payable to Jabil.

 

3. No Claims.

 

  A. Employee acknowledges that he has not suffered any on-the-job injury for
which he has not already filed a claim and that he has no pending claims against
Jabil, except as may be listed herein. Employee acknowledges and agrees that he
has been paid all wages earned through the date hereof.

 

4. Employee’s Informed, Voluntary Signature.

 

  A. Employee agrees that he has had a full and fair opportunity to review this
“General Release and Covenant Not to Sue” and signs this Agreement knowingly,
voluntarily and without duress or coercion. Further, in executing this
Agreement, Employee agrees that he has not relied on any representation or
statement not set forth in this Agreement.

 

11



--------------------------------------------------------------------------------

  B. Employee acknowledges receipt of the Group Data Report attached hereto as
Attachment B and agrees that he was given an opportunity to consider this
“General Release and Covenant Not to Sue” and its attachments (if any) for
forty-five (45) days before signing it. If he has signed it sooner than
forty-five (45) days after receiving it, Employee agrees that he has done so
voluntarily and waived the opportunity to review it for that entire period.
Jabil advises Employee to consult an attorney before signing this Agreement.
Further, if Employee was given this “General Release and Covenant Not to Sue” to
review prior to the Separation Date, Employee acknowledges that he cannot sign
it any sooner than the Separation Date.

 

  C. Federal law requires that (i) this Agreement be revocable by Employee for
seven (7) days following his execution of it and (ii) this Agreement is not
effective or enforceable until the seven-day period expires and Employee has not
revoked it. If Employee wishes to revoke this Agreement, he must send a written
notice of revocation to the General Counsel of Jabil in St. Petersburg, Florida,
so that it is received not later than the close of business on the seventh day
after Employee signed the Agreement. If Employee chooses to revoke this
Agreement during the seven-day revocation period, his revocation will only apply
to his release of claims under the ADEA and the OWBPA. All other items contained
in the release in paragraph 1 will remain effective, and Employee shall only be
entitled to receive the benefits described in clauses (i), (ii), (iv), (v),
(vi), and (vii) (including the employer subsidy of 18 months of COBRA coverage)
of paragraph 2(A) of the Separation Agreement.

 

Date:                        

 

    William D. Muir, Jr.     Jabil Inc. Date:                         By:  

 

      Name:       Title:

 

12